Citation Nr: 1616182	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  14-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for tension headaches.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for chronic joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for a mood disorder with sleep impairment and memory loss, claimed as secondary to a service-connected disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative joint disease of all joints on a direct basis, other than the lumbar spine, claimed as secondary to a service-connected disability.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as emphysema), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest pain, including as secondary to a service-connected disability.

8.  Entitlement to service connection for bilateral hip pain, claimed as secondary to a service-connected disability.

9.  Entitlement to service connection for chronic muscle pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

10.  Entitlement to service connection for eye aches, claimed as secondary to a service-connected disability.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.

12.  Entitlement to service connection for left ear hearing loss.

13.  Entitlement to service connection for urine leakage, claimed as secondary to a service-connected disability.

14.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.  He served as part of Operation Desert Shield/Storm from December 1990 to May 1991, and he received the Southwest Asia Service Medal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2012, August 2012, and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The RO initially denied the Veteran's claim of entitlement to service connection for chest pain in a December 1992 rating decision, as well as his claim of entitlement to service connection for degenerative joint disease of all joints in an April 2010 rating decision.  The Veteran did not appeal these decisions and they are final.  38 C.F.R. § 20.200.  Although the Veteran subsequently claimed in December 2010 entitlement to service connection for these disabilities, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, raising an alternate theory of entitlement does not operate to transform these previously denied claims into new claims.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).  Also in the December 1992 final rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a right eye injury.  However, the Board finds that the subsequently filed claim in December 2010 for bilateral eye aches as secondary to prescribed medication for a service-connected disability represents a distinctly diagnosed disease or injury, which is a different claim from the previously-denied service connection claim for residuals of a right eye injury.  Consequently, new and material evidence is not required with respect to this issue.  Id; see also 38 C.F.R. § 5108 (2015).

With regard to reopening the previously denied claims in this appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received in such claims independent of what the RO determined, as the matter relates to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

A review of the Veteran's record shows that the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disability in an April 2010 rating decision.  In a notice of disagreement received in September 2012, the Veteran said he was appealing the issue of "unemployability" he filed in December 2010.  As this matter has not been perfected for appellate review, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

With the exception of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss which is being granted below, the remaining issues as noted on the title page of this decision, in addition to the issue of entitlement to service connection for left ear hearing loss, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the December 1992 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss is final.
 
2.  The new evidence received since the December 1992 rating decision, by itself, or in conjunction with the previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for left ear hearing loss.  


CONCLUSION OF LAW

The December 1992 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hearing loss, left ear, has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the last final rating decision in December 1992 that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss was that the Veteran was not shown to have a hearing loss disability.  The evidence at that time included an October 1992 VA examination report.  Regarding the bilateral factor, it should be noted that the RO granted service connection for right ear hearing loss in July 2012.  Hence, the issue presently on appeal is limited to reopening the claim of entitlement to service connection for hearing loss in the left ear only.  

Following the December 1992 rating decision, the RO received medical evidence, including VA outpatient audiological records in July 2008 and January 2010 and VA examination reports in August 2011 and August 2012, all which show that he has a left ear hearing loss disability that meets VA's definition of hearing impairment.  See 38 C.F.R. § 3.385.  Consequently, the Board finds that this evidence relates to at least one of the unestablished facts necessary to substantiate the claim, i.e., establishing a present disability.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Accordingly, the criteria to reopen the claim of entitlement to service connection for left ear hearing loss under 38 C.F.R. § 3.156(a) based on new and material evidence have been satisfied.



ORDER

The application to reopen the claim of entitlement to service connection for left ear hearing loss is granted.


REMAND

As is outlined below, the Board finds that further procedural and evidentiary development is necessary in this appeal before it can properly be decided.

Turning to the merits of the claim of entitlement to service connection for left ear hearing loss, the Veteran asserts that his left ear hearing loss is due to noise exposure in service.  His separation record (DD Form 214) shows that he served over seven years as a field artillery bateryman.

At a VA examination in August 2011, the examiner determined that a nexus opinion could not be rendered at that time with respect to the Veteran's left ear hearing loss since the Veteran had a mixed hearing loss.  He noted that a medical follow up was required.  At a subsequent VA examination in August 2012, the examiner diagnosed the Veteran as having sensorineural hearing loss in the left ear, but opined that it was not at least as likely as not related to service.  However, the examiner did not provide sufficient rational for his opinion.  In this regard, he noted that the Veteran had noise exposure in service from artillery and post service from construction, but he did not explain his opinion that the Veteran's left ear hearing loss was not at least as likely as not related to his in-service noise exposure, other than to note that test results from both 1984 and 1992 revealed normal hearing bilaterally.  His opinion is particularly unclear in view of the fact that the Veteran is presently service connected for hearing loss in his right ear, which he likewise claimed is due to in-service noise exposure, as well as the Veteran's service for 7 years as a field artillery bateryman.  See July 2012 rating decision.  Thus, in order to make a fully informed decision in this matter, this case must be remanded so that a new audiological opinion can be obtained that adequately addresses the etiology of the Veteran's left ear hearing loss.  38 U.S.C.A. § 5103A(d).

In terms of procedural development, in March 2014, the RO issued statements of the case that cover the issues on appeal.  Although these documents contain a discussion of the pertinent theories of entitlement to include secondary service connection based on side effects from medication and disabilities due to undiagnosed illness or medically unexplained multisymptom illness, they fail to provide the Veteran with the required laws and regulations regarding these theories of entitlement.  38 C.F.R. § 19.29(b) (2015).  On remand, the Veteran must be provided with a supplemental statement of the case which contains the specific VA regulations and/or governing authority which are utilized as far as the secondary service connection claims and claims based on an undiagnosed illness or medically unexplained multisymptom illness.  38 C.F.R. § 19.31.

In July 2013, the Veteran signed two VA Forms 21-4142 authorizing and consenting to the release of identified private examination reports to VA for a number of disabilities currently on appeal.  He noted on these forms that the purpose of the examinations was for Social Security disability.  Thus, these forms not only put VA on notice of pertinent outstanding examination records, but of possible additional pertinent outstanding Social Security Administration records.  

Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records may be relevant to the claims to reopen as well, as they may constitute new and material evidence upon which the claims may, at the very least, be reopened.  See Graves v. Brown, 8 Vet. App. 522, 524-25 (1996).  Accordingly, any SSA determination, and the medical records associated with that determination, must be obtained, to specifically include the examination reports that the Veteran has identified.

Lastly, all outstanding VA treatment records should be obtained and associated with the Veteran's electronic claims file, to specifically include treatment records dated from July 2013 to present.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any VA treatment records from July 2013.  

2.  Request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  These records should include the examination reports from the private providers that the Veteran identified on VA Forms 21-4142 in July 2013.

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After the above development has been completed, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.

After reviewing the file to include the VA outpatient audiological records and audiological examination reports in August 2011 and August 2012, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss in the left ear had its clinical onset during active service or is related to any in-service disease, event, or injury, including specifically military noise exposure.

In providing this opinion, the examiner should consider and address the Veteran's competent account of experiencing in-service acoustic trauma as an artillery bateryman and resultant auditory symptomatology during and since his active service.  The examiner should note that service connection is in effect for right ear hearing loss due to in-service noise exposure.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Thereafter, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report or opinion does not adequately respond to the above remand directive, it must be returned to the examiner for corrective action.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) which contains the specific VA regulations and/or governing authority which are utilized as far as the secondary service connection claims and claims based on an undiagnosed illness or medically unexplained multisymptom illness.  See 38 C.F.R. § 19.31.  They must also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


